DETAILED ACTION
In application filed on 10/23/2019, Claims 23-47 are pending. Claims 23-47 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 23-47 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Chander et al. (US20160272934A1) teaches a method of patterning and coculturing biological cells, the method comprising steps of :
- providing an apparatus (Para 0035, Fig. 3, referred to as microfluidic device; Para 0069), the apparatus (Para 0035, Fig. 3, referred to as microfluidic device; Para 0069) comprising 
a fluidic structure (Fig. 3, referred to as microfluidic device) having an outlet (Para 0079, Fig. 3, ref.30-32, referred waste outlets) and a plurality of inlets (Para 0079, Fig. 3, refs. 18, 19, 20, and 21, referred to as sample inlets), the fluidic structure  (Fig. 3, referred to as microfluidic device) is arranged to facilitate a flow of a plurality of different cells in a cell suspension therethrough (Para 0079, …the introduction of mammalian cells through sample inlets…; mammalian tissue inherently have different cells types; Para 0025, …heterogeneous mixture of cells in the sample), wherein each of the plurality of inlets (Para 0022, sample inlet for receiving one or more samples…; mammalian tissue inherently have different cells types) is arranged to facilitate a loading of the plurality of different cells from a plurality of supplies (Para 0014, referred to as mammalian tissue; mammalian tissue inherently have different cells types; See Para 0022 for plurality of inlets) into the fluidic structure (Fig. 3, referred to as microfluidic device); and 
a flow controlling device  (Para 0102-0103, referred to as pump coupled to the inlet port and/or outlet port to cause displacement of a fluid through the channel and chamber (Para 0073, vacuum source, pressure generator)  arranged to control the flow  (Para 0102-0103, … to cause displacement of a fluid through the channel and chamber)   of the plurality of different cells (Para 0079, …the introduction of mammalian cells through sample inlets…; mammalian tissue inherently have different cells types) through the fluidic structure (Fig. 3, referred to as microfluidic device; See Fig. 9A-E) and/or the loading of the plurality of different cells from the plurality of supplies through the plurality of inlets (The limitation “and/or…” is interpreted as optional); 
loading the fluidic structure of the apparatus with the plurality of different cells (Para 0079, …the introduction of mammalian cells through sample inlets…) in the cell suspension (Para 0014, referred to as mammalian tissue; mammalian tissue inherently have different cells types), by connecting the plurality of supplies (Para 0014, referred to as mammalian tissue; mammalian tissue inherently have different cells types; Para 0012, …one or more of single cells and/or smaller tissue fragments). to the plurality of inlets (See Para 0022 for plurality of inlets; Para 0079); 
manipulating a pressure at the outlet of the fluidic structure  so as to control the flow of the plurality of different cells along the fluidic structure ((Para 0102-0103, referred to as pump coupled to the inlet port and/or outlet port to cause displacement of a fluid through the channel and chamber; Para 0073, vacuum source, pressure generator);

    PNG
    media_image1.png
    416
    618
    media_image1.png
    Greyscale

Chander, Fig. 3
However, Chander et al. (US20160272934A1) teaches a method of patterning and coculturing biological cells, the method comprising steps of :
wherein the fluidic structure  is further arranged to facilitate a simultaneous observation of the plurality of different cells arranged in a predetermined pattern in the fluidic structure ;
suspending the flow of the plurality of different cells so as to initiate cell coculturing thereof within the fluidic structure (as claimed in Claim 23).

Therefore Claims 23-47 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 23. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797